UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7523


DAVID GRAHAM GOODMAN,

                Plaintiff - Appellant,

          v.

KENNETH W. STOLLE, Sheriff/High Constable; JOHN DOE,
Sergeant/Sheriffs   Deputy;   JOHN   DOE,   Corporal/Sheriffs
Deputy; JOHN DOE, Deputy Sheriff; JANE DOE, Deputy Sheriff,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-00540-GBL-IDD)


Submitted:   January 2, 2014                 Decided:   January 13, 2014


Before AGEE and    FLOYD,   Circuit   Judges,    and    HAMILTON,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


David Graham Goodman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David   Graham      Goodman       appeals    the   district    court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint under

Fed. R. Civ. P. 41(b) for failure to comply with its prior

order.   We vacate the order and remand for further proceedings.

           We   review   the    district      court’s    order   for     abuse   of

discretion.     See Ballard v. Carlson, 882 F.2d 93, 95-96 (4th

Cir. 1989).      A district court abuses its discretion when it

relies on erroneous factual or legal premises.                United States v.

Thompson-Riviere, 561 F.3d 345, 348 (4th Cir. 2009) (citation

and quotations omitted).        The district court dismissed Goodman’s

complaint because he “submitted an amended complaint but has not

returned the Consent Form or exhaustion affidavit.”                    On appeal,

Goodman claims that he submitted the consent form and exhaustion

affidavit in the same envelope as the amended complaint.                     Upon

reviewing the record, we have determined that the consent form

and exhaustion affidavit are located in the record at R. 11 and

R. 10-2.   We thus conclude that the district court relied on an

erroneous factual premise in dismissing the complaint.

           Accordingly, we vacate the district court’s order and

remand for further proceedings.              We deny Goodman’s motion for a

temporary restraining order.             We dispense with oral argument

because the facts and legal contentions are adequately presented



                                         2
in the materials before this court and argument would not aid

the decisional process.

                                          VACATED AND REMANDED




                              3